MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                 FILED
regarded as precedent or cited before any                                         Oct 26 2020, 9:01 am
court except for the purpose of establishing
                                                                                      CLERK
the defense of res judicata, collateral                                           Indiana Supreme Court
                                                                                     Court of Appeals
estoppel, or the law of the case.                                                      and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Spenser G. Benge                                         Curtis T. Hill, Jr.
The Law Office of Spenser G. Benge                       Attorney General of Indiana
Anderson, Indiana
                                                         J.T. Whitehead
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Keonie T. Martin,                                        October 26, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-155
        v.                                               Appeal from the Madison Circuit
                                                         Court
State of Indiana,                                        The Honorable Andrew R.
Appellee-Plaintiff.                                      Hopper, Judge
                                                         Trial Court Cause No.
                                                         48C03-1806-F4-1487



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-155 | October 26, 2020               Page 1 of 7
                                       Statement of the Case
[1]   Keonie T. Martin appeals the trial court’s revocation of his probation and order

      that he serve three years of his previously suspended ten-year sentence in the

      Department of Correction (“DOC”) followed by two years on in-home

      detention. Martin raises the following two issues for our review:


              1.       Whether the State presented sufficient evidence to support
                       the revocation of his probation.


              2.       Whether the trial court abused its discretion when it
                       ordered Martin to serve three years of his previously
                       suspended sentence in the DOC and two years on in-home
                       detention.


[2]   We affirm.


                                 Facts and Procedural History
[3]   In July of 2019, the trial court ordered Martin to serve ten years suspended to

      probation for dealing in cocaine, as a Level 4 felony, and possession of

      marijuana, as a Class A misdemeanor. In September, the State filed a notice of

      probation violation on the ground that Martin had committed invasion of

      privacy, as a Class A misdemeanor. The court held a hearing on the State’s

      notice in December.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-155 | October 26, 2020   Page 2 of 7
[4]   At that hearing, A.S. testified that Martin is the father of her child and that, on

      August 5, 2019, she had obtained an ex parte protective order against Martin 1

      on the basis that she was a victim of domestic violence and identified in her

      petition three different incidents in which Martin had “attempted to cause [her]

      physical harm,” “threatened to cause [her] physical harm,” and “placed [her] in

      fear of him causing [her] physical harm.” Tr. at 35. At the time of A.S.’s

      petition, Martin alternated where he lived—he occasionally stayed at A.S.’s

      residence on West 17th Street in Anderson, and he also occasionally stayed at

      his mother’s residence on Louise Street. A.S. reported Martin’s address on the

      petition for the protective order as the Louise Street address, which was the

      same address Martin had given as his address to the probation department and

      to the trial court when he was placed on probation. Upon the issuance of the

      protective order, the Madison County Sheriff’s Department “[p]erfected”

      service of the order on Martin in person at the Louise Street address. Ex. Vol.

      at 4. 2


[5]   At the hearing on the notice of the probation violation, A.S. testified that, on

      August 23, during a doctor’s appointment for her pregnancy with Martin’s

      child, her doctor advised her that the baby’s heart rate required an emergency

      admission. She drove herself to a nearby hospital and informed Martin, who

      then also went to the hospital. There, Martin and A.S. got into heated




      1
          The issuing court dismissed the protective order on August 30, 2019.
      2
          Our reference to the pages of the Exhibits Volume is to the .pdf pagination.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-155 | October 26, 2020    Page 3 of 7
      exchanges, and A.S. called hospital security to have him removed from her

      room. When hospital security arrived, they could hear A.S. and Martin yelling

      from the hallway, and upon entering the room they observed food and milk

      “throughout the room floor.” Tr. at 13. The security officers asked Martin to

      leave “seven or eight times” before he complied. Id. The security officers then

      escorted Martin out of the building. As they were exiting, Martin “threw a set

      of keys” at the security officers, which they returned to A.S. Id.


[6]   Following the hearing, the trial court found by a preponderance of the evidence

      that Martin had committed the new offense of invasion of privacy, as a Class A

      misdemeanor, for violating the protective order. The court then ordered Martin

      to serve three years of his previously suspended sentence in the DOC, to be

      followed by two years on in-home detention. This appeal ensued.


                                     Discussion and Decision
                                             Standard of Review

[7]   Martin appeals the trial court’s revocation of his probation. As our Supreme

      Court has explained:


              “Probation is a matter of grace left to trial court discretion, not a
              right to which a criminal defendant is entitled.” Prewitt v. State,
              878 N.E.2d 184, 188 (Ind. 2007). It is within the discretion of the
              trial court to determine probation conditions and to revoke
              probation if the conditions are violated. Id. In appeals from trial
              court probation violation determinations and sanctions, we
              review for abuse of discretion. Id. An abuse of discretion occurs
              where the decision is clearly against the logic and effect of the
              facts and circumstances, id., or when the trial court misinterprets

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-155 | October 26, 2020   Page 4 of 7
              the law, see State v. Cozart, 897 N.E.2d 478, 483 (Ind. 2008) (citing
              Axsom v. Axsom, 565 N.E.2d 1097, 1099 (Ind. Ct. App. 1991)
              (“An abuse of discretion may also be found when the trial court
              misinterprets the law or disregards factors listed in the controlling
              statute.”)).


              Probation revocation is a two-step process. First, the trial court
              must make a factual determination that a violation of a condition
              of probation actually occurred. Woods v. State, 892 N.E.2d 637,
              640 (Ind. 2008). Second, if a violation is found, then the trial
              court must determine the appropriate sanctions for the violation.
Id.


      Heaton v. State, 984 N.E.2d 614, 616 (Ind. 2013). Here, Martin appeals both

      steps of the revocation process, which we address in turn.


                                  Issue One: Revocation of Probation

[8]   Martin first asserts that the State failed to present sufficient evidence to support

      the revocation of his probation. Specifically, Martin argues that the State did

      not present sufficient evidence to show that he knew of the protective order.

      But Martin’s argument disregards our standard of review and the evidence most

      favorable to the trial court’s judgment. That evidence shows that Martin was

      served in person with the protective order, and he was served at the address that

      he had provided to the probation department and to the court when he was

      placed on probation. Martin’s argument to the contrary on appeal simply seeks

      to have this Court disregard that evidence and instead consider only evidence

      Martin finds favorable, which we will not do. The State presented sufficient

      evidence to support the allegation that Martin had committed invasion of


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-155 | October 26, 2020   Page 5 of 7
       privacy based on his violation of the protective order, and therefore the trial

       court did not abuse its discretion when it revoked Martin’s probation.


                                             Issue Two: Sanction

[9]    Martin also asserts that the trial court abused its discretion when it ordered him

       to serve three years in the DOC followed by two years on in-home detention for

       his violation of the terms of his probation. But Martin’s argument on this issue

       again is nothing more than a request for this Court to reweigh the evidence,

       which we cannot do. Moreover, the trial court’s decision was within its

       discretion. The court placed Martin on probation for Level 4 felony dealing in

       cocaine on July 31, 2019; A.S. filed her petition for the protective order on

       August 5; the Madison County Sheriff’s Department served Martin with the

       order on August 6; and he violated it on August 23. And, in announcing the

       sanction here, the trial court lamented Martin’s lack of responsibility and failure

       to take advantage of the favorable terms of his probationary sentence for his

       Level 4 felony offense. As we have noted, probation is a matter of grace. We

       cannot say the trial court abused its discretion when it ordered Martin to serve

       three years in the DOC followed by two years on in-home detention.


                                                 Conclusion
[10]   In sum, we affirm the trial court’s revocation of Martin’s probation and its

       order that he serve three years in the DOC followed by two years on in-home

       detention.


[11]   Affirmed.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-155 | October 26, 2020   Page 6 of 7
Bradford, C.J., and Mathias, J., concur.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-155 | October 26, 2020   Page 7 of 7